



Exhibit 10.47


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


This Second Amendment (“Amendment”) to the March 18, 2013 Employment Agreement
(“Employment Agreement”) by and among Michelle Bryan (the “Executive”), Intelsat
S.A. and Intelsat Management LLC is entered into by the undersigned parties.


WHEREAS, effective on or about December 24, 2018, Intelsat Management LLC will
merge with and into Intelsat US LLC, with Intelsat US LLC being the surviving
company (the “Merger”); and


WHEREAS, following the Merger, the Executive’s employment will be transferred
from Intelsat Management LLC to Intelsat US LLC.


NOW THEREFORE, the parties agree as follows:
1.
Effective as of the consummation of the Merger, the Executive’s employment is
transferred from Intelsat Management LLC to Intelsat US LLC, and the rights and
obligations of Intelsat Management LLC under the Employment Agreement are hereby
assigned to Intelsat US LLC. All references in the Employment Agreement to the
Company shall be deemed to refer to Intelsat US LLC.

2.
The effectiveness of this Amendment is subject to the consummation of the
Merger.



3.
As amended and modified by this Amendment, the Employment Agreement shall remain
in full force and effect. For the sake of clarity, Executive agrees that the
modifications provided in this Amendment shall not give Executive grounds to
terminate his employment or the Employment Agreement for Good Reason (as defined
in the Employment Agreement).



4.
If there is any conflict between the terms of the Employment Agreement and this
Amendment, the terms of this Amendment shall prevail.





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
December 24, 2018.




INTELSAT S.A.


By:     /s/ Stephen Spengler
Name: Stephen Spengler
Title: Chief Executive Officer




INTELSAT MANAGEMENT LLC


By:     /s/ Jacques Kerrest
Name: Jacques Kerrest
Title: Manager


INTELSAT US LLC


By:     /s/ Stephen Spengler
Name: Stephen Spengler
Title: Chief Executive Officer




THE EXECUTIVE


/s/ Michelle Bryan
Michelle Bryan





